DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 4, Figures 11-13 in the reply filed on 11/19/2020 is acknowledged.  The traversal is on the ground(s) that claims 9, 11-12, 14-18 read on elected species and there should be no undue burden on the Examiner to consider all claims in the single application.  This is not found persuasive because searching all Species in a single application require additional search and/or consideration in other areas, class/subclass.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Olthof [US 2,513,512.]
Olthof discloses a magnetic device [figure 2] comprising:
- a magnetic core group including a first magnetic core and a second magnetic core [5] disposed corresponding to the first magnetic core;
- a first coil [1] disposed on the first magnetic core;

- a third coil [4] disposed on the second magnetic core, wherein the first magnetic core, the first and second coils inherently constitute a transformer, the second magnetic core and the third coil inherently constitute an inductive [choke] component, wherein the second coil including a plurality of coils, the third coil including coil that extended from an outgoing end of the second coil and is integrally formed therewith.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olthof in view of Nakashima et al. [US 2004/0070480 A1.]
Olthof discloses the instant claimed invention except for the specific of the first coil.
Nakashima et al. discloses a transformer including a core structure [15] and at least one coil structure [11, 12] disposed about the core structure, wherein the at least one coil structure including a plurality of conductive plater.
Copper is a known material used in transformer/inductor coil/winding.
It would have been obvious at the time the invention was made to use copper plate for the first coil of Olthof, as suggested by Nakashima et al., for the purpose of enhancing inductances.
Allowable Subject Matter
Claims 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996.  The examiner can normally be reached on Mon - Fri 8:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837